Order, entered on October 31, 1960, insofar as it directs petitioner-respondent and respondent-appellant to proceed to arbitration in accordance with the terms of the contract between them dated September 18, 1952, and as denies respondent-appellant’s motion for additional time to file a memorandum in opposition to the motion to compel arbitration, unanimously affirmed, with $20 costs and disbursements to the petitioner-respondent. No opinion. Concur — Botein, P. J., Rabin, Valente, Stevens and Eager, JJ. [26 Mise 2d 918.]